[DO NOT PUBLISH]



                      IN THE UNITED STATES COURT OF APPEALS

                                   FOR THE ELEVENTH CIRCUIT           FILED
                                    ________________________ U.S. COURT OF APPEALS
                                                                  ELEVENTH CIRCUIT
                                                                    MARCH 23, 2012
                                            No. 11-11985
                                        Non-Argument Calendar         JOHN LEY
                                                                       CLERK
                                      ________________________

                              D.C. Docket No. 1:10-cr-00271-CG-N-1



UNITED STATES OF AMERICA,

lllllllllllllllllllllllllllllllllllllll              l                    Plaintiff-Appellee,


                                                versus

JARVIS ANDERSON,

llllllllllllllllllllllllllllllllllllllll                            Defendant-Appellant.

                                     ________________________

                           Appeal from the United States District Court
                              for the Southern District of Alabama
                                  ________________________

                                           (March 23, 2012)

Before BARKETT, MARTIN and ANDERSON, Circuit Judges.

PER CURIAM:
      J. Clark Stankoski, appointed counsel for Jarvis Anderson in this direct

criminal appeal, has moved to withdraw from further representation of the

appellant and filed a brief pursuant to Anders v. California, 386 U.S. 738, 87 S. Ct.

1396 (1967). Our independent review of the entire record reveals that counsel’s

assessment of the relative merit of the appeal is correct. Because independent

examination of the entire record reveals no arguable issues of merit, counsel’s

motion to withdraw is GRANTED, and Anderson’s convictions and sentences are

AFFIRMED.




                                         2